Case 2:20-cv-12549-MAG-RSW ECF No. 15, PageID.1457 Filed 02/08/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


DINO DROP, INC., et al.

                                                            Civil Case No. 20-12549
       Plaintiffs,


vs.                                                         HON. MARK A. GOLDSMITH

THE CINCINNATI INSURANCE
COMPANY,

      Defendant.
__________________________/


      ORDER DENYING MOTION TO DISMISS WITHOUT PREJUDICE (Dkt. 11)

       Defendant filed a motion to dismiss in the above-captioned action on January 15, 2021

(Dkt. 11). This motion raised an issue regarding, among other things, a purported insufficiency of

the pleadings under Federal Rule of Civil Procedure 8 and Ashcroft v. Iqbal, 556 U.S. 662 (2009).

       The Court issued an Order allowing Plaintiffs to file an amended complaint in light of the

Defendant’s motion. See 2/2/21 Order (Dkt. 13). Without expressing any view of the merits of

the motion to dismiss, the Court stated that “[i]f Plaintiff[s] timely file[] an amended complaint,

the Court will deny without prejudice the currently pending motion to dismiss as moot.” Id.

       On February 5, 2021, Plaintiffs timely filed an amended complaint (Dkt. 14).

Accordingly, the Court denies without prejudice Defendant’s motion to dismiss (Dkt. 11).

Defendant shall file a response to the amended complaint on or before February 22, 2021. If

Defendant files a motion in response to the amended complaint, the briefing schedule set forth in


                                                1
Case 2:20-cv-12549-MAG-RSW ECF No. 15, PageID.1458 Filed 02/08/21 Page 2 of 2




Local Rule 7.1(e) shall apply.

       SO ORDERED.

Dated: February 8, 2021                   s/Mark A. Goldsmith
       Detroit, Michigan                  MARK A. GOLDSMITH
                                          United States District Judge




                                      2
